Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2007
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget; NA;  organisation of transport
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/162 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2007 (2009/665/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European GNSS (1) Supervisory Authority for the financial year 2007 (2),  having regard to the Court of Auditors report on the final annual accounts of the European GNSS Supervisory Authority for the financial year 2007, together with the Authoritys replies (3),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 1321/2004 of 12 July 2004 on the establishment of structures for the management of the European satellite radio-navigation programmes (5), and in particular Article 12 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (6), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0164/2009), 1. Grants the Executive Director of the European GNSS Supervisory Authority discharge in respect of the implementation of the Authoritys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European GNSS Supervisory Authority, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) GNSS: global navigation satellite systems. (2) OJ C 278, 31.10.2008, p. 38. (3) OJ C 311, 5.12.2008, p. 107. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 246, 20.7.2004, p. 1. (6) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European GNSS Supervisory Authority for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European GNSS (1) Supervisory Authority for the financial year 2007 (2),  having regard to the Court of Auditors report on the final annual accounts of the European GNSS Supervisory Authority for the financial year 2007, together with the Authoritys replies (3),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 185 thereof,  having regard to Council Regulation (EC) No 1321/2004 of 12 July 2004 on the establishment of structures for the management of the European satellite radio-navigation programmes (5), and in particular Article 12 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (6), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0164/2009), A. whereas the Court of Auditors (ECA) stated it was unable to form an opinion on the accounts of the European GNSS Supervisory Authority for the financial year 2007 and pointed out that the entire architecture of the Galileo project was being revised in 2007 and that the Authoritys accounts were prepared in a fragile legal environment, B. whereas, at the same time, the ECA stated that the underlying transactions are legal and regular, C. whereas the Authority became financially autonomous in 2006, D. whereas the ECA, in its report on the annual accounts of the Authority for 2006, issued a positive statement of assurance, E. whereas on 22 April 2008 Parliament granted the Executive Director of the European GNSS Supervisory Authority discharge in respect of the implementation of the Authoritys budget for the financial year 2006 (7), 1. Notes from the ECAs annual report that the Authoritys final budget for the financial year 2007 was EUR 436 500 000, as compared to EUR 7 000 000 in 2006; observes that the 2007 budget was mainly financed from Commission subsidies (an operating subsidy of EUR 7 600 000 and operational funds of EUR 194 500 000), transfers from the Galileo Joint Undertaking and third country contributions; 2. Notes the ECAs observation that the appropriations actually made available to the Authority (EUR 210 000 000) were substantially lower, due to delays incurred in the Galileo programme; Incomplete statement of assurance with regard to the accounts 3. Regrets that the ECA was not in a position to form an opinion with regard to the reliability of the Authoritys annual accounts for 2007; notes the ECAs explanation that the annual accounts for 2007 were established, and the ECA carried out its audit, when the Galileo project and the role of the Authority were under revision and the new legal framework still incomplete, notably as regards the management of the projects funds and the ownership of its assets; 4. Notes that, in the meantime, Regulation (EC) No 683/2008 (8) entered into force; notes that under that Regulation, the Commission is the manager of the Galileo and EGNOS (9) programmes and the Community the owner of all tangible and intangible assets created or developed under the programmes; 5. Notes that the Authority will establish its annual accounts for 2008 under the new legal framework; 6. Invites the ECA, in its report on the annual accounts of the Authority for 2008, to assess how far the uncertainties with regard to the accounts have been remedied; Budget implementation 7. Is concerned that the ECA found the following weaknesses with regard to budget implementation: low consumption level of commitment and payment appropriations for operational activities (63 % for commitments and 51 % for payments); absence of a clear link between the Authoritys work programme and the budget; transfers neither justified nor documented; repeated late booking of recovery orders; inconsistent presentation of budget implementation; 8. Acknowledges that the Authority performed a high number of transfers due to an exceptional budgetary situation, with a 50 % reserve on the operating budget; 9. Calls on the Authority to report on the action taken following the ECAs observations with regard to budget implementation, and on the results achieved, in its report on budgetary and financial management for 2008; Uncertainties with regard to Galileo and EGNOS project assets 10. Observes the ECAs criticism, with regard to Galileo project assets, that the Authority was unable to provide sufficient information in its accounts, as no list of the assets held by the European Space Agency (ESA) had been established by the end of 2007; 11. Notes the Authoritys reply to the ECA that these assets were controlled by the ESA, not by the Authority, at 31 December 2007; 12. Observes the ECAs criticism, with regard to EGNOS project assets, that no accurate inventory of these assets was available and that there was no indication of their value in the Authoritys accounts; 13. Notes the Authoritys reply that the EGNOS project assets were, at 31 December 2007, still under the control of the ESA; further notes from the replies of the Authoritys Executive Director to the Parliament that substantial progress was made in 2008, as the EGNOS investors agreed on the conditions of the transfer of the assets; 14. Notes that, under Regulation (EC) No 683/2008, the Community is the owner of the Galileo and EGNOS project assets; notes that the process of transferring these assets from the Authority to the Commission, which exercises ownership on behalf of the Community, started in December 2008; 15. Calls on the Authority to do its utmost in order to clarify the situation with regard to Galileo and EGNOS project assets in its annual accounts for 2008; 16. Calls on the Commission, to which the Galileo and EGNOS project assets are currently being transferred, to consider the ECAs observations and ensure that these assets are properly recorded in the accounts; 17. Notes the ECAs observation that the costs of the in-orbit validation phase of the Galileo project should be equally shared between the ESA and the EU, and that, however, the EUs contribution exceeded that of ESA by some EUR 114 000 000; notes that, according to the ECA, this pre-financing should have been shown in the Authoritys accounts; 18. Notes that the Authority disagreed with the ECA and only recognised advance payments of EUR 53 200 000; The Authoritys role in the winding-up of the Galileo Joint Undertaking (GJU) 19. Recalls that the Authority took over all activities and assets from the Galileo Joint Undertaking (GJU) with effect from 1 January 2007; 20. Is concerned by the ECAs critical remarks as to how certain assets were transferred from the GJU to the Authority and recorded in the Authoritys accounts; 21. Notes that the Authority replied in great detail to the ECA and disagreed with many of the ECAs observations; 22. Takes the view that the winding-up of the GJU, including the role played by the Authority, must be thoroughly examined by the discharge authority, on the basis of the ECAs audit results; 23. Observes that the ECA is currently carrying out an audit of the management of the Galileo development and its in-orbit validation phase; invites the ECA to put particular emphasis on the takeover of the GJUs activities and assets by the Authority, and welcomes the ECAs intention to publish its audit results in a special report before the 2009 summer break; 24. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (10). (1) GNSS: global navigation satellite systems. (2) OJ C 278, 31.10.2008, p. 38. (3) OJ C 311, 5.12.2008, p. 107. (4) OJ L 248, 16.9.2002, p. 1. (5) OJ L 246, 20.7.2004, p. 1. (6) OJ L 357, 31.12.2002, p. 72. (7) OJ L 88, 31.3.2009, p. 262. (8) Regulation (EC) No 683/2008 of the European Parliament and of the Council of 9 July 2008 on the further implementation of the European satellite navigation programmes (EGNOS and Galileo) (OJ L 196, 24.7.2008, p. 1). (9) European geostationary navigation overlay system. (10) See page 206 of this Official Journal.